United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 October 27, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41590




     UNITED STATES OF AMERICA,


                                           Plaintiff-Appellee,


          versus


     ROCKY MARCIANO ESQUIVEL,


                                           Defendant-Appellant.




           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. C-02-CR-130-1



Before GARWOOD and JONES, Circuit Judges, and ZAINEY,* District
Judge .

PER CURIAM:**

     Rocky Marciano Esquivel (“Esquivel”) appeals the sentencing



     *
      United States District Judge of the Eastern District of
Louisiana, sitting by designation.
     **
      Pursuant to the 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
following his guilty plea conviction for escape.                   Esquivel argues

that the district court erred when it concluded that it lacked

authority to order that his sentence run concurrently with a not-

yet-imposed state sentence following revocation of probation.

       The district court’s decision not to order a consecutive or

concurrent sentence is reviewed for an abuse of discretion, see

United States v. Richardson, 87 F.3d 706, 710 (5th Cir. 1996), and

whether      the     district   court    properly     applied      the    sentencing

guidelines is review de novo.            Id.    In United States v. Brown, 920

F.2d 1212, 1216 (5th Cir. 1991), we held that: “Whether a sentence

imposed should run consecutively or concurrently is committed to

the    sound       discretion    of     the     district    court,       subject   to

consideration of the factors set forth in 18 U.S.C. § 3553(a).”

       The Government does not dispute that the district court had

the authority to order appellant’s sentence to run concurrently

with   the     not    then   imposed    state    sentence    for    revocation     of

probation.         See, e.g., Brown at 1217; United States v. Hernandez,

234 F.3d 252, 256 (5th Cir. 2000); United States v. Butler, No. 98-

30255 (5th Cir. Feb. 4, 1999) (unpublished).                       The Government

argues, however, that the district court was made aware of its

authority in this respect by appellant’s postsentencing motion and

denied that motion in the proper exercise of its discretion.

       Because the district court denied Esquivel’s postsentencing

motion    without      explanation,     its     rationale   for    the    denial   is


                                          2
impossible to determine.1    In light of the ambiguity, we remand the

case for reconsideration of the sentence.       See United States v.

Garcia-Ortiz, 310 F.3d 792, 795-96 (5th Cir. 2002); Butler; United

States   v.   Stone,   No.   02-51221   (5th   Cir.   Aug.    8,   2002)

(unpublished).   The only issue on remand is whether the district

court recognized that it had the discretion to impose the current

sentence, but refused to do so.    If the district court was aware of

its discretion but determined that a consecutive sentence was

appropriate, then the original sentence should stand.        However, if

the district court believed that it lacked the authority to impose

a concurrent sentence, Esquivel should be resentenced with the



     1
      At the sentencing hearing, defense counsel requested that the
court make its sentence concurrent with any sentence to be imposed
on the then pending state revocation of probation.       The court
responded “I can’t do that. I can’t prospectively do that. I’d
like to because this looks like a mess. And I’d like to give him
lower than eighteen months [the bottom of the guideline range]
actually . . . .” The court then invited defense counsel to file
something “if in the next ten days you can find out what’s going
on” and “[s]ee what’s happening with the State stuff.” Defense
counsel did so, filing a motion requesting that his federal
sentence be made concurrent with his prospective state sentence.
The first part of this motion advised that the state had not yet
revoked his probation. The final part of the motion cited Brown
and Hernandez as authority to make the federal sentence concurrent
to the anticipated state sentence. The motion recites that the
Government opposed it, but does not indicate on what basis(no
opposition was filed).      So far as the record reflects, the
Government did not otherwise ever take a position on appellant’s
request, nor did the probation department. We have been informed
by the Government that on or about November 22, 2002, while this
appeal was pending, appellant’s state probation was revoked and he
was sentenced to a period of confinement from which he was released
to federal custody (to begin serving his instant federal sentence)
on or about February 24, 2003.

                                   3
district court’s full awareness of its discretionary authority

(which the Government does not dispute the district court would

have on remand as here ordered).    We take no position on what

decision the district court should make in respect to exercising

its said discretionary authority.

            REMANDED FOR RECONSIDERATION OF SENTENCE.




                                4